ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_10_EN.txt. 335



                DECLARATION OF JUDGE GEVORGIAN



  The present Opinion makes an important contribution to the law of decolonization
and to the Court’s advisory function — The unnecessary statement of responsibility
made in paragraph 177 blurs the distinction between the Court’s advisory and
contentious jurisdiction.

   1. In my view the present Opinion makes an important contribution
both to the law of decolonization and to the Court’s advisory function.
Being in agreement with the Court’s reasoning, I voted in favour of its
ﬁndings on both jurisdiction and admissibility, and the answers given to
the questions referred to it by the General Assembly. However, I would
like to record my disagreement with the Court’s statement of responsibil-
ity made in paragraph 177 of the Opinion. In this declaration, I shall set
the reasons why.

   2. In order to consider this question, it is important to recall the dis-
tinction between the Court’s contentious and advisory jurisdiction. This
distinction, already drawn by the PCIJ in Eastern Carelia, was formu-
lated as follows in the Western Sahara Advisory Opinion:

          “In certain circumstances . . . the lack of consent of an interested
       State may render the giving of an advisory opinion incompatible with
       the Court’s judicial character. An instance of this would be when the
       circumstances disclose that to give a reply would have the eﬀect of
       circumventing the principle that a State is not obliged to allow its
       disputes to be submitted to judicial settlement without its consent. If
       such a situation should arise, the powers of the Court under the dis-
       cretion given to it by Article 65, paragraph 1, of the Statute, would
       aﬀord suﬃcient legal means to ensure respect for the fundamental
       principle of consent to jurisdiction.” 1
   3. In the present case, the Court has been requested to determine
whether Mauritius’ decolonization process was “lawfully completed”
(ﬁrst question of the General Assembly). If not, the Court is asked to
ascertain the legal consequences arising from the “continued administra-
tion” by the United Kingdom of the Chagos Archipelago (second ques-
tion). In my opinion, this Request, more than any other before, sits on
the borderline between, on the one hand, the provision of legal assistance
to the General Assembly in relation to decolonization (a matter in rela-

   1 Western Sahara, Advisory Opinion, I.C.J. Reports 1975, p. 25, para. 33. See also Status
of Eastern Carelia, Advisory Opinion, 1923, P.C.I.J., Series B, No. 5, pp. 27-28.

244

336            separation of the chagos (decl. gevorgian)

tion to which the Court’s advisory function is fully appropriate), and on
the other, the settlement of a bilateral dispute by way of contentious pro-
ceedings without the required consent of the Parties. One cannot deny
that the Request concerns a situation in which two States claim sover-
eignty over a territory; indeed, Mauritius has repeatedly attempted to
bring the matter of Chagos to the attention of this Court, but the
United Kingdom has not consented to the Court’s jurisdiction —a deci-
sion that it is free to make in accordance with Article 36 of the Statute.
   4. In such circumstances, the Court’s task in the present Opinion is
limited to considering the lawfulness of Mauritius’ decolonization process
(and to stating any legal consequences arising therefrom) without dealing
with the bilateral aspects of the pending dispute. For this purpose, the
Court must rely on the law of decolonization as developed by the
United Nations Charter and subsequent resolutions and practice, leaving
aside any determination of State responsibility.
   5. For the most part, the present Opinion adequately focuses on such
questions in a manner that I ﬁnd persuasive. In particular, I agree with
the reasoning in paragraph 136, where the Court rightly points out that
the
         “General Assembly asks the Court to examine certain events which
      occurred between 1965 and 1968, and which fall within the framework
      of the process of decolonization of Mauritius as a non-self-governing
      territory. It did not submit to the Court a bilateral dispute over sov-
      ereignty which might exist between the United Kingdom and Mauri-
      tius.”
However, in paragraph 177 the present Opinion goes beyond this state-
ment in ruling that the United Kingdom’s continued administration of
the Chagos Archipelago constitutes a wrongful act entailing the interna-
tional responsibility of that State. I do not disagree with the substance of
this conclusion, but in my view such a statement crosses the thin line
separating the Court’s advisory and contentious jurisdiction.
   6. One may argue that the Court has already made similar determina-
tions in the Namibia and the Wall Advisory Opinions. However, the cir-
cumstances in both cases were diﬀerent. In the ﬁrst, the United Nations
Security Council had already declared in resolution 276 (1970) that “the
continued presence of the South African authorities in Namibia is illegal
and that consequently all acts taken by the Government of South Africa
on behalf of or concerning Namibia after the termination of the Mandate
are illegal and invalid” 2. Such a ﬁnding is missing in the present case.
Similarly, in the Wall the Court was able to rely on the United Nations


   2 Resolution 276 (1970) of 30 January, paragraph 2 (see also Legal Consequences for

States of the Continued Presence of South Africa in Namibia (South West Africa) notwith-
standing Security Council Resolution 276 (1970), Advisory Opinion, I.C.J. Reports 1971,
p. 58, para. 1 of the dispositif).

245

337             separation of the chagos (decl. gevorgian)

Security Council’s determination that the occupation of Palestinian terri-
tory was illegal, notably in resolution 242 (1967) 3.

  7. It follows that the above-mentioned statement of responsibility is
not only pointless — it is not reﬂected in the dispositif, and should not be
so — but also unsupported by the Court’s case law. This is without preju-
dice to my agreement with the Court’s answer to the second question, as
reﬂected in the dispositif.


                                                      (Signed) Kirill Gevorgian.




   3 Resolution 242 (1967) of 22 November, paragraph 1 (see also Legal Consequences
of the Construction of a Wall in the Occupied Palestinian Territory, Advisory Opinion,
I.C.J. Reports 2004 (I), p. 201, para. (3) A of the dispositif). The resolution was mentioned
not only in the Court’s Opinion (ibid., p. 166, para. 74 and p. 201, para. 162), but also in
the preamble to resolution A/RES/ES-10/14, which requested an advisory opinion from
the Court (adopted by the General Assembly on 8 December 2003 at its Tenth Emergency
Special Session).

246

